DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5-16 are pending in this application.  Claims 2-4 have been cancelled.  Claims 1 and 5-16 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10736332 in view of US 20050271789 A1 (Merrill et al.). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 12 and 15 have overlapping ranges of compositions 30-60 wt percent of cheese (instant) overlap the 55-75 wt% soft cheese (‘289) when 30:30 parts of blue and fresh cheeses would yield at least 60% soft cheese when in mixed, the pH ranges are overlapping, the 
Merrill teaches a blended cheese with overlapping ranges of oil in [10, 36-37, 92, 95] 0-40 wt% including safflower oil, aiding in an end product that melts and is flowable.  Re claims 1, 12, and 15, Upreti doesn’t teach milk and whey nor the viscosity from 50,000 to 350,000 cP at a temperature of 80C, but does teach in [53] the viscosity is at least 1000 to 4500 cP.  Merrill teaches a viscosity of 1000 to greater than 1,000,000 centipoise in this temperature range within 32 degrees C – 71 degrees see in [55-56].  The viscosity is effected by the temperature and effected by the oil percentage also to melt and become flowable and thus if the temperature is decreased, the claimed viscosity range is expected as it is a property and because the same ingredients and amounts are overlapping and any rheological properties would be expected such as viscosity or would have been obvious to have adjusted using mere experimentation to optimize the flow at the claimed temperature. Instant claim 15 product overlaps claim 15 of ‘263 product as it would have been obvious to claim cheese on a pizza.  Instant claim 12 to a liquid overlaps claims of a physically stable of claim 9 also as adjusting the amount of oil and water effect the viscosity and is achieved with routine optimization.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the oil percentage of Merrill to achieve the viscosity as claimed in the similar process and product of the instant claims for reasons set forth above. Instant claim 12 of temperatures above 55 degrees C overlaps claim 13 ‘289 range.  Instant claim 14 overlaps claim 9 ‘289 to cheese-water mixture (liquid whey is a cheese (milk)-water).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 
20090068311 to Lucey et al. (hereinafter Lucey) in view of US 20050271789 A1 to Merrill et al. (herein after Merrill) or alternatively Merrill in view of Lucey for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Re claims 1 and 5-16, Lucey teaches a blend of low fat and fat free cheese (meeting less than 16% per claim 16, see Title, [26] and food product ([29] per claim 15).  Water, milk and whey are comprised in the liquid aqueous component, see [51, 55], Lacey.  Overlapping pH ranges per claims 1, 9, and 12; see [8, 13, 53], Lucey.  Lucey uses natural (fresh) and other cheeses in [30-31] but is silent to the specific type of cheese such as blue Gorgonzola or fresh mozzarella (per claims 1, 5, 12, and 15). Re claim 7, see [32], corn oil.  Re claim 8, see [32], skim milk (skimmed milk). The mixing occurs in [61] and at temperatures above 55 degrees C (60 degrees C overlaps Applicant’s range) of claim 12.  Lucey teaches: [0025] The present invention is particularly well-suited for use in manufacturing low-fat and fat-free cheeses with improved color, texture and baking properties.  In one embodiment, the present invention relates to 
Merrill teaches a liquid cheese composition and method of making the same of 55-75 wt% soft cheese, mixing at least two different cheeses including fresh cheese mozzarella and blue cheese Gorgonzola, provolone cheese see [27-35] for making soft or firm/semi-hard types in a similar composition (per claims 1, 5-6, 12) for yielding a different cheese flavor in [124].  Merrill teaches also a fat content of about 0-60% in [166] per claims 1, 5-6, 12, and 16.  And overlapping pH ranges in [167].

Further, Merrill teaches a blended cheese with overlapping ranges of oil in [10, 36-37, 92, 95] 0-40 wt% including safflower oil (per claim 7), aiding in an end product that melts and is flowable.  Merrill teaches a viscosity of 1000 to greater than 1,000,000 centipoise in this temperature range within 32 degrees C – 71 degrees see in [55-56].  The viscosity is effected by the temperature and effected by the oil percentage also to melt and become flowable and thus if the temperature is decreased, the claimed viscosity range is expected as it is a property and because the same ingredients and amounts are overlapping and any rheological properties would be expected such as viscosity or would have been obvious to have adjusted using mere experimentation to optimize the flow at the claimed temperature.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the oil percentage of Merrill to achieve the viscosity as claimed in the similar process and product of Lucey for reasons set forth above.  
Further re claims 1, 12 and 15, While Lucey does not disclose exactly 30-60 wt% blue cheese and 20-35 wt% fresh cheese; however, when at least those two same cheeses are 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to combine the claimed cheeses to yield the claimed percentage and achieved with routine experimentation. Further omission of an ingredient doesn’t make the composition novel.  As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court.  Note further the following:  Just because people are going from synthetics to natural is perceived as being a good benefit, is just a marketing technique.  Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 
Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.
II.   ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTION
A.   Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  
Thus not including certain ingredients is not unobvious, in view of marketing reasons as set forth above and it would have been obvious to one having ordinary skill in the art to have modified the ingredients by excluding additives outside of cheese making components and keeping only natural ones for at least marketing purposes and reasons set forth above.

Re claim 11, Lucey teaches corn oil (see above), but not the specific content.
Merrill teaches in [0095] Oil/Fat. The oil/fat component may be of any edible type. The preferred kind of oil/fat is one with a bland flavor that has physical characteristics (such as solid fat index) similar to that of butterfat. . .Vegetable fats such as those derived from coconuts, soybeans, safflower, corn and cotton are sometimes preferred because they are not as difficult to preserve such as some animal fats (e.g., butterfat). Suitable oils/fat include, but are not limited to, safflower seed oil, corn oil, soybean oil, peanut oil, olive oil, palm oil, flax seed oil, fish oil, walnut oil, and mixtures of one or more of these oils. Additional examples of suitable oils include, but are not limited to, vegetable oils, linoleic acid, omega 3 fatty acids, and medium chain triglycerides, among others. Such oils may be hydrogenated or partially hydrogenated. [0096] The amount of oil/fat included in the slurry can vary, but generally ranges from about 0-40 wt. %, or from about 5-35 wt. %. The amount of oil/fat in the final soft or firm/semi-hard ripened or unripened blended cheese product thus generally ranges from about 
Thus, because the saturated fatty acid content is sourced in the vegetable oil of claim 7, dependent on which has that property, it would have been obvious to one having ordinary skill in the art to have incorporated, substituted or selected the particular oil to meet the FA content.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to substitute, add or use liquid milk or whey and include it for reasons set forth above. In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Per claims 1, 9, 12 and 15 (see [47], Lucey). Lucey teaches the liquid cheese composition does not comprise a food additive added beyond the food additives present in the blue and/or fresh cheese such as non-milk, emulsifier, and melting salts as they are optional (per claims 1-4, and 12, See [35-36, 49]) and thus not required. 
 Lucey teaches per claims 12-13, heating the mixture at a temperature above 55 degrees C (per claims 12-13 see [32], [51], Examples of cheese base).
Lucey while teaching homogenizing with milk and oil first in the liquid aqueous cheese (see [32] and [51], water is added at any point), Lucey doesn’t teach homogenizing it under a pressure of at least 250 bars; however, homogenizing helps to reduce the particle size and can 
Further regarding all of the overlapping ingredients above, note the following:  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Response to Arguments 
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that for the claimed invention it is not necessary to add any additional emulsifier, sequestering agent, texturizing agent or humectant with the cheese composition.  Applicant specifically argues that the liquid cheese composition dos not comprise diglycerides.
As set forth above, Lucey is used to teach the essential cheese composition, as is Merrill for teaching the blending of cheese as set forth above.  

Thus not including certain ingredients is not unobvious, in view of marketing reasons as set forth above and it would have been obvious to one having ordinary skill in the art to have modified the ingredients by excluding additives outside of cheese making components and keeping only natural ones for at least marketing purposes and reasons set forth above.
It is repeated that in the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 7, 2021